                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ANGELA M. WILSON,                           :   CIVIL ACTION NO. 1:18-CV-1703
                                            :
                    Plaintiff               :   (Chief Judge Conner)
                                            :
             v.                             :
                                            :
ANDREW M. SAUL,                             :
Commissioner of Social Security,            :
                                            :
                    Defendant               :

                                       ORDER

      AND NOW, this 25th day of March, 2020, upon consideration of the

report (Doc. 19) of Magistrate Judge William I. Arbuckle, recommending that

the court deny the appeal of plaintiff Angela M. Wilson from the decision of the

administrative law judge (“ALJ”) denying her application for disability insurance

benefits and supplemental security income, and the court noting that Wilson filed

objections (Doc. 20) to the report, see FED. R. CIV. P. 72(b), and following de novo

review of the contested portions of the report, see E.E.O.C. v. City of Long Branch,

866 F.3d 93, 99 (3d Cir. 2017) (quoting 28 U.S.C. § 636(b)(1)), and affording “reasoned

consideration” to the uncontested portions, see id. (quoting Henderson v. Carlson,
812 F.2d 874, 878 (3d Cir. 1987)),1 the court agreeing with Judge Arbuckle that the

ALJ’s decision “is supported by substantial evidence,” 42 U.S.C. § 405(g), a standard

of review that the Supreme Court of the United States recently reiterated “is not

high,” Biestek v. Berryhill, 587 U.S. ___, 139 S. Ct. 1148, 1154 (2019), and the court

finding the report’s analysis to be thorough, well-reasoned, and fully supported by




      1
         Wilson does not object to Judge Arbuckle’s conclusion that decisional law
in the Third Circuit “makes clear that a restriction limiting an individual to ‘simple
routine tasks’ is sufficient to accommodate moderate limitations in concentration,
persistence, and pace.” (Doc. 19 at 11 (citing Menkes v. Astrue, 262 F. App’x 410,
412 (3d Cir. 2008); McDonald v. Astrue, 293 F. App’x 941, 946-47 (3d Cir. 2008))).
We supplement this aspect of the report by noting that, in July 2019, the Third
Circuit Court of Appeals held that this will only be true if the simple tasks limitation
is accompanied by a “valid explanation.” Hess v. Comm’r Soc. Sec., 931 F.3d 198,
211-13 (3d Cir. 2019). The ALJ here restricted Wilson to “work that is limited to
simple and routine tasks, involving only simple, work-related decisions, and with
few, if any, work place changes.” (Tr. at 22). The ALJ then provided a “valid
explanation” for this limitation—after exploring Wilson’s subjective testimony, the
medical evidence, and the opinion evidence, the ALJ opined that a “simple tasks”
limitations was adequate because Wilson’s symptoms are not “severe enough to
warrant off task behaviors or excessive work absences.” (Id. at 22-23). The ALJ
noted that the record instead evinces that Wilson can “maintain attention and
concentration to read and watch television” and “accept simple instruction and
carry out directives (i.e. her ability to follow doctors’ recommendations and take
medications on a regular basis and her ability to work part-time).” (See id. at 23,
24). The ALJ’s analysis thus meets the Hess explanation requirement.
the record, and finding Wilson’s objections to be without merit and squarely and

correctly addressed by the report,2 it is hereby ORDERED that:

      1.     The report (Doc. 19) of Magistrate Judge Arbuckle is ADOPTED.

      2.     The decision of the Commissioner denying Wilson’s application for
             disability insurance benefits and supplemental security income is
             AFFIRMED.

      3.     The Clerk of Court shall enter judgment in favor of the Commissioner
             and against Wilson as set forth in paragraph 2.

      4.     The Clerk of Court shall thereafter CLOSE this case.



                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner, Chief Judge
                                       United States District Court
                                       Middle District of Pennsylvania




      2
         Wilson contends that the ALJ erred broadly by failing to appropriately
evaluate her subjective complaints and specifically by failing to consider how her
low stress tolerance would impact her ability to work. (See Doc. 20 at 1-2). We
disagree and will adopt Judge Arbuckle’s analysis on both accounts. On the issue
of Wilson’s symptom evaluation, we note that the ALJ carefully considered each
of Wilson’s subjective complaints and carefully measured those complaints against
the medical and opinion evidence of record. (Tr. at 22-23). As to stress, the ALJ
explicitly considered the impact that Wilson’s “poor stress tolerance” (also referred
to in the decision as “low frustration tolerance”) would have in the workplace and
accounted for that intolerance by limiting her to work involving simple, routine
tasks; simple decisionmaking; and few to no workplace changes. (See id. at 23).
We will thus overrule Wilson’s objections.
